DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, readable on claims 1, 2, 5-14 in the reply filed on 10/10/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunday et al. (US Patent Application Publication No. 2012/0238816, hereinafter Gunday).

In regard to claim 1, Gunday discloses an instrument accessory device (10, Fig. 10), comprising:
an expandable member (24) having a proximal end, a distal end, a longitudinal axis, an inner surface, and an outer surface (Fig. 10), the outer surface defining an outer diameter, and the inner surface defining an instrument lumen (30) extending between the proximal end and the distal end of the expandable member (Fig. 10), the instrument lumen configured to receive an instrument (40) therethrough (Fig. 10), wherein the expandable member comprises an expandable material (via a sponge, Par. 67); and
a constrainment element (22) disposed about the outer surface of the expandable member (Fig. 10), the constrainment element comprising: a proximal end, a distal end, an inner surface, and an outer surface (Fig. 10).

In regard to claim 2, Gunday teaches wherein the expandable material comprises a sponge (Par. 67).

In regard to claim 8, Gunday teaches wherein the instrument lumen is configured to receive a duodenoscope, an endoscope or colonoscope (40, Fig. 10).

In regard to claim 9, Gunday teaches wherein the instrument lumen is configured to maintain frictional contact with the duodenoscope, endoscope or colonoscope (Figs. 11a-11c).

In regard to claim 11, Gunday discloses a medical system (10, Fig. 1), comprising: 
an instrument (40); and 
an instrument accessory device (10) disposable about the instrument (Fig. 1), comprising: 
an expandable member (24) having a proximal end, a distal end, a longitudinal axis, an inner surface, and an outer surface (Fig. 10), the outer surface defining an outer diameter, and the inner surface defining an instrument lumen (30) extending between the proximal end and the distal end of the expandable member (Fig. 10), the instrument lumen configured to receive an instrument (40) therethrough (Fig. 10), wherein the expandable member comprises an expandable material (via a sponge, Par. 67); and
a constrainment element (22) disposed about the outer surface of the expandable member (Fig. 10), the constrainment element comprising: a proximal end, a distal end, an inner surface, and an outer surface (Fig. 10); 
wherein the instrument lumen is configured to slidingly receive at least a portion of the instrument (Figs. 11a-11c).

In regard to claim 12, Gunday teaches wherein the instrument accessory device is configured to maintain frictional contact with the instrument (Figs. 11a-11c).

In regard to claim 13, Gunday teaches wherein the expandable material is expandable upon contact with an expansion fluid (Par. 67).

In regard to claim 14, Gunday teaches wherein the instrument is a duodenoscope, a colonoscope or an endoscope (40, Fig. 10).

Claims 1, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US Patent Application Publication No. 2005/0089655).

In regard to claim 1, Lim discloses an instrument accessory device (10, Fig. 1), comprising:
an expandable member (12, 24) having a proximal end, a distal end, a longitudinal axis, an inner surface, and an outer surface, the outer surface defining an outer diameter (Fig. 1), and the inner surface defining an instrument lumen (via inner surface of shaft (12) defines a guidewire lumen) extending between the proximal end and the distal end of the expandable member (Fig. 1), the instrument lumen configured to receive an instrument (20) therethrough (Fig. 1), wherein the expandable member comprises an expandable material (Par. 19); and
a constrainment element (35) disposed about the outer surface of the expandable member (Fig. 1), the constrainment element comprising: a proximal end, a distal end, an inner surface, and an outer surface (Fig. 1).

In regard to claim 5, Lim teaches wherein the expandable member comprises a base (16) and the expandable material (24) is disposed around the base (Fig. 1), the base comprising a proximal end, a distal end, a longitudinal axis, and an instrument lumen extending between the proximal end and the distal end of the base (Fig. 1).

In regard to claim 6, Lim teaches wherein the expandable material is adhered to the base (Fig. 1, Par. 19).

In regard to claim 7, Lim teaches wherein the base comprises irrigation ports (22, Par. 19, Fig. 5).


In regard to claim 10, Lim teaches wherein when the expandable member is in an expanded condition (Fig. 5 shows an expanded condition), the outer diameter is larger than when the expandable member is in a constrained condition (Fig. 1 shows a constrained condition).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	October 22, 2022